
	
		II
		110th CONGRESS
		1st Session
		S. 374
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Mr. Domenici (for
			 himself, Mr. Schumer,
			 Mr. Craig, Mrs.
			 Clinton, Mr. Crapo, and
			 Mr. Allard) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide the
		  same capital gains treatment for art and collectibles as for other investment
		  property and to provide that a deduction equal to fair market value shall be
		  allowed for charitable contributions of literary, musical, artistic, or
		  scholarly compositions created by the donor.
	
	
		1.Short titleThis Act may be cited as the
			 Art and Collectibles Capital Gains Tax
			 Treatment Parity Act.
		2.Capital gains
			 treatment for art and collectibles
			(a)In
			 generalSection 1(h) of the Internal Revenue Code of 1986
			 (relating to maximum capital gains rate) is amended by striking paragraphs (4)
			 and (5) and inserting the following new paragraphs:
				
					(4)28-percent rate
				gainFor purposes of this subsection, the term 28-percent
				rate gain means the excess (if any) of—
						(A)section 1202
				gain, over
						(B)the sum
				of—
							(i)the net
				short-term capital loss, and
							(ii)the amount of
				long-term capital loss carried under section 1212(b)(1)(B) to the taxable
				year.
							(5)Reserved.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Charitable
			 contributions of certain items created by the taxpayer
			(a)In
			 generalSubsection (e) of section 170 of the Internal Revenue
			 Code of 1986 (relating to certain contributions of ordinary income and capital
			 gain property) is amended by adding at the end the following new
			 paragraph:
				
					(7)Special rule
				for certain contributions of literary, musical, artistic, or scholarly
				compositions
						(A)In
				generalIn the case of a qualified artistic charitable
				contribution—
							(i)the amount of
				such contribution taken into account under this section shall be the fair
				market value of the property contributed (determined at the time of such
				contribution), and
							(ii)no reduction in
				the amount of such contribution shall be made under paragraph (1).
							(B)Qualified
				artistic charitable contributionFor purposes of this paragraph,
				the term qualified artistic charitable contribution means a
				charitable contribution of any literary, musical, artistic, or scholarly
				composition, or similar property, or the copyright thereon (or both), but only
				if—
							(i)such property was
				created by the personal efforts of the taxpayer making such contribution no
				less than 18 months prior to such contribution,
							(ii)the
				taxpayer—
								(I)has received a
				qualified appraisal of the fair market value of such property in accordance
				with the regulations under this section, and
								(II)attaches to the
				taxpayer’s income tax return for the taxable year in which such contribution
				was made a copy of such appraisal,
								(iii)the donee is an
				organization described in subsection (b)(1)(A),
							(iv)the use of such
				property by the donee is related to the purpose or function constituting the
				basis for the donee’s exemption under section 501 (or, in the case of a
				governmental unit, to any purpose or function described under section
				501(c)),
							(v)the taxpayer
				receives from the donee a written statement representing that the donee’s use
				of the property will be in accordance with the provisions of clause (iv),
				and
							(vi)the written
				appraisal referred to in clause (ii) includes evidence of the extent (if any)
				to which property created by the personal efforts of the taxpayer and of the
				same type as the donated property is or has been—
								(I)owned,
				maintained, and displayed by organizations described in subsection (b)(1)(A),
				and
								(II)sold to or
				exchanged by persons other than the taxpayer, donee, or any related person (as
				defined in section 465(b)(3)(C)).
								(C)Maximum dollar
				limitation; no carryover of increased deductionThe increase in
				the deduction under this section by reason of this paragraph for any taxable
				year—
							(i)shall not exceed
				the artistic adjusted gross income of the taxpayer for such taxable year,
				and
							(ii)shall not be
				taken into account in determining the amount which may be carried from such
				taxable year under subsection (d).
							(D)Artistic
				adjusted gross incomeFor purposes of this paragraph, the term
				artistic adjusted gross income means that portion of the adjusted
				gross income of the taxpayer for the taxable year attributable to—
							(i)income from the
				sale or use of property created by the personal efforts of the taxpayer which
				is of the same type as the donated property, and
							(ii)income from
				teaching, lecturing, performing, or similar activity with respect to property
				described in clause (i).
							(E)Paragraph not
				to apply to certain contributionsSubparagraph (A) shall not
				apply to any charitable contribution of any letter, memorandum, or similar
				property which was written, prepared, or produced by or for an individual while
				the individual is an officer or employee of any person (including any
				government agency or instrumentality) unless such letter, memorandum, or
				similar property is entirely personal.
						(F)Copyright
				treated as separate property for partial interest ruleIn the
				case of a qualified artistic charitable contribution, the tangible literary,
				musical, artistic, or scholarly composition, or similar property and the
				copyright on such work shall be treated as separate properties for purposes of
				this paragraph and subsection
				(f)(3).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after the date of the enactment of this Act in taxable years
			 ending after such date.
			
